        Case: 20-36129, 08/10/2021, ID: 12197231, DktEntry: 22, Page 1 of 1
        Case 4:20-cv-00062-BMM Document 42 Filed 08/11/21 Page 1 of 1



                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          AUG 10 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
GREG GIANFORTE, in his official capacity No. 20-36129
as Governor of Montana; MONTANA
DEPARTMENT OF NATURAL                    D.C. No. 4:20-cv-00062-BMM
RESOURCES AND CONSERVATION,              District of Montana, Great Falls

                Plaintiffs-Appellees,            ORDER

 v.

BUREAU OF LAND MANAGEMENT; et
al.,

                Defendants-Appellants.

Before: SCHROEDER, TASHIMA, and HURWITZ, Circuit Judges.

      The parties jointly move for summary disposition of this appeal, arguing that

the case has become moot and requesting partial vacatur of the district court’s

judgment (Docket Entry No. 21). We agree that this case has become moot and

accordingly dismiss this appeal. See Ctr. for Biological Diversity v. Lohn, 511

F.3d 960, 963-64 (9th Cir. 2007).

      We deny, however, the parties’ request for partial vacatur of the judgment

and instead remand this case to the district court to determine in the first instance

whether and to what extent its judgment should be vacated. See Cammermeyer v.

Perry, 97 F.3d 1235, 1239 (9th Cir. 1996).

      REMANDED.

LCC/MOATT
